Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 7, 9, 10-14, 18, 19 objected to because of the following informalities: the term “the server” recited in those claims seems to refer to “server unit” that was previously defined in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “receiving…updates from…regarding a quality of said uncompressed interactive video that is received from said streaming” and ”…based on updates received regarding the quality of said uncompressed interactive video for the video game” in lines 12-13 and 15-16, respectively. (Emphasis added). It is noted that the one or more clients devices receives the compressed interactive video from streaming as previously defined in lines 7-8. Thus, the term “uncompressed interactive video” recited in lines 13 and 15-16 has inconsistent or conflicting meaning with the features recited in lines 7-8. Similarly, the term “said uncompressed interactive video” in line 4 of claim 2 has inconsistent or conflicting meaning with the features recited in lines 7-8 of claim 1. The terms “said uncompressed interactive compressed interactive video” for purposes of examination only. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15 and 15 of U.S. Patent No. US 11,000764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 14 are anticipated by the conflicting patented claims 1 and 15 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).


Instant Application 16/812,181

Patent 11,000,764 B2

            1) A computer-implemented method comprising: executing a video game on a server unit and said server unit producing uncompressed interactive video;
           1) A computer-implemented method comprising: running a video or 
real-time application on a server unit, uncompressed streaming interactive video being produced therefrom; and
processing the uncompressed interactive video at a compression unit associated with the server unit, the compression unit outputting compressed interactive video, the 


transmitting the compressed streaming interactive video over a packetized network from the compression unit to one or more client devices associated with one or more users, each client device being located geographically remote to the data center, each client device not running the video game or real-time application locally; wherein the compressed streaming interactive video is compressed and transmitted to said one or more client devices for decompression and presentation of the interactive video,

receiving, by the server, updates from said one or more clients devices regarding a quality of said uncompressed interactive video that is received from said streaming; and
the server unit is configured to receive updates regarding said interactive video for computing round trip times for each of said clients to determine a quality of said  interactive video to
adjusting automatically, by the compression unit, a rate of compression provided to one or more of said client devices based on said updates received regarding the quality of said uncompressed interactive video for the video game.
automatically adjust a compression rate used for one or more of said clients, wherein the automatic adjustment of the compression rate causes an increase in compression to reduce drops in said quality due to loss or delays in packets during the transmitting of the compressed streaming interactive video. vi
 

            2) The computer-implemented method of claim 1, further comprising, receiving, by the server unit, video control commands from at least one of the one or more client devices, the video control commands including at least one of pause, fast forward, or rewind commands that affect said presentation of said uncompressed interactive video streamed to said respective client device.
3) The computer-implemented method of claim 1, further comprising receiving, by the server unit, video control commands from at least one of the one or more client devices, the video control commands including at least one of pause, fast forward, rewind commands.
14) Computer readable media having program instructions for processing a method, comprising: program instructions for executing a video game on a server unit and said server unit producing uncompressed interactive video;
          15) A non-transitory computer-readable storage medium encoded with computer instructions, which, when executed, operable to: run a video or real-time application on a server unit, uncompressed streaming interactive video being produced therefrom; and

receive the uncompressed streaming 
interactive video at a compression unit, the compression unit outputting compressed streaming interactive video therefrom, the server unit and the compression unit being located at a data center;  and
program instructions for streaming the compressed interactive video over a packetized network from the data center to one or more client devices associated with one or more users, each client device being located geographically remote to the data center, wherein the server is configured to receive input to drive gameplay of the video game by said one or more client devices, the compressed interactive video is configured for decompression and presentation at said one or more client devices;
transmit the compressed streaming interactive video over a packetized network from the data center to one or more client devices associated with one or more users, each client device being located geographically remote to the data center, each client device not running the video game or real-time application locally; wherein the compressed streaming interactive video is compressed and transmitted to said one or more client devices for decompression and presentation of the interactive video,
program instructions for receiving, by the server, updates from said one or more clients devices regarding a quality of said uncompressed interactive video that is received from said streaming; and
the server unit is configured to receive updates regarding said interactive video for computing round trip times for each of said clients to determine a quality of said interactive video to
program instructions for adjusting automatically, by the compression unit, a rate of compression provided to one or more of said client devices based on said updates received regarding the quality of said uncompressed interactive video for the video game.
automatically adjust a compression rate used for one or more of said clients, wherein the automatic adjustment of the compression rate causes an increase in compression to reduce in said quality due to loss or delays in packets during the transmitting of the compressed streaming interactive video. 

           15) The computer readable media of claim 14, further comprising, program instructions for receiving, by the server unit, video control commands from at least one of the one or more client devices, the video control commands including at least one of pause, fast forward, or rewind commands that affect said presentation of said uncompressed interactive video streamed to said respective client device.
           16) The non-transitory computer-readable storage medium of claim 15, wherein execution of the computer instructions is further operable to receive video control commands from at least one of the client devices, the video control commands including at least one of pause, fast forward, rewind commands.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20140038713 A1) in view of Roh et al. (US 20050210515 A1). 
	Regarding claim 1, Walker teaches a computer-implemented method comprising: 
 	executing a video game on a server unit and said server unit producing uncompressed interactive video (executing a video game on a game console 200 and generating an uncompressed A/V output via 211 of game console  – see FIGs. 1-2; abstract and 0019); 
	processing the uncompressed interactive video at a compression unit associated with the server unit, the compression unit outputting compressed interactive video, the server unit and the compression unit being located at a data center (generating, by encoder 111 at remote console server 100 being coupled to the game console, compressed A/V from the uncompressed A/V output via 211 of game console 200 – see FIGs. 1-2, and abstract, 0004, and 0019); and 
	streaming the compressed interactive video over a packetized network from the data center to one or more client devices associated with one or more users, each client device being located geographically remote to the data center (streaming the compressed A/V from the remote console server to one or more remote console clients 310 over a packetized network – see FIGs. 1 and 4; abstract, 0004, 0019 and 0022), wherein the server is configured to receive 
	adjusting automatically, by the compression unit, a rate of compression provided to one or more of said client devices regarding a quality of said compressed interactive video that is received from said streaming (automatically adjusting encoding/compression parameters by the system with respect to video quality and latency -  See 0023).
	Walker lacks to teach receiving, by the server, updates from said one or more client devices regarding the video quality, and adjusting the rate of compression based on the received updates. However, Roh teaches transmitting moving picture quality level from client device to server 100 such that data compression rate is adjusted according to at least the moving picture quality level (see 0026, 0067, 0068, 0070, and 0087). It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Walker by receiving, by the server, updates regarding the video quality from client device, and adjusting the rate of compression based on the received updates as taught by Roh to efficiently ensure quality of service for video playing. 
	Regarding claim 3, Walker teaches Attorney Docket No. SONYP508.C3 / SCEA15010US02 91providing by one or more servers of the data center an interface for accessing the video game (see 0068).
	Regarding claim 4, Walker teaches that said uncompressed interactive video produces interactive video that is rendered on a display screen associated with one or more of said client devices (see FIG. 1, 0022, and 0035).
	Regarding claim 5, Walker teaches that the input that drives gameplay includes commands from input devices used by the one or more client devices, and said commands enable progression of the video game and said progression of the video game correspondingly 
 	Regarding claim 8, Walker teaches that wherein the quality is related to packet loss or latency occurring between the data center and said one or more client devices. See 0023 and 0040.
	Regarding claim 10, Walker teaches that wherein the streaming to said one or more client devices enables players and spectators to view a same game session of the video game being executed by the server (see 0037). 
 	Regarding claim 11, Walker teaches that wherein the server or one or more servers of the data center are configured to execute a plurality of video games and stream to said one or more client devices (see FIGs. 1, 2 and 4, 0019 and 0036).
 	Regarding claim 12, Walker teaches that wherein the server includes one or more servers, and said one or more servers are configured to execute one or more video games for streaming and said compression unit is defined by shared compression hardware (see FIGs. 1, 2 and 4, 0004, 0019, 0022, and 0036).
	Regarding claim 14, see rejection of claim 1.
	Regarding claim 16, see rejection of claim 3. 
	Regarding claim 17, see rejection of claim 4.
	Regarding claim 18, see rejection of claim 5.
Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20140038713 A1) in view of Roh et al. (US 20050210515 A1) and Dunn et al. (US 5,648,824 A).
	Regarding claim 2, Walker teaches receiving, by the server unit, video control commands from at least one of the one or more client devices (e.g., receiving control signals 
	Regarding claim 15, see rejection of claim 2.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20140038713 A1) in view of Roh et al. (US 20050210515 A1) and in view of Han et al. (US 20060013313 A1). 
	Regarding claim 6, Walker and Roh lack to teach the claimed feature. Han teaches determining encoded/compressed video quality using a peak signal-to-noise ratio during a window of time. See 0053. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination of Walker and Roh by analyzing compressions metrics including a peak signal-to-noise ratio during a window of time as taught by Han for the purpose of determining video quality. 

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20140038713 A1) in view of Roh et al. (US 20050210515 A1) and in view of Alpha et al. (US 20050248589 A1).
	Regarding claim 7, Walker and Roh lack to teach the claimed feature. Alpha teaches features of changing the resolution of video frames and performing an upscaling. See 0041, 0046, and 0050. It would have been obvious to one of ordinary skill in the art at the time 
	Regarding claim 19, see rejection of claim 7.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20140038713 A1) in view of Roh et al. (US 20050210515 A1) and in view of Kim et al. (US 20080062998 A1). 
	Regarding claim 9, Walk and Roh lack to teach the claimed features. Kim teaches including forward error correction data in packets transmitted the steaming from server to clients. See 0008 and FIG. 1. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination of Walker and Roh by including forward error correction data in packets transmitted the steaming from server to clients as taught by Kim in order to enhance the transmission quality of packetized signal.
Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20140038713 A1) in view of Roh et al. (US 20050210515 A1) and in view of Kikinis et al. (US 20020166122 A1).
	Regarding claim 13, Walk teaches that wherein the server includes one or more servers producing a plurality of uncompressed interactive videos (see 0019). However, Walk and Roh lack to teach that each uncompressed interactive video is combined into a composite video with an array of thumbnails, each thumbnail representing one of said uncompressed interactive videos, and said compression unit is configured to compress the composite video for decompression by said one or more client devices for viewing each of the array of thumbnails. Kikinis teaches the features of providing the compressed composite video having an array of thumbnails to clients for decompressing for viewing each of the array of thumbnails. See abstract, 0030, 0051, 0053, and 0054. It would have been obvious to one of ordinary skill in the 
	Regarding claim 20, see rejection of claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Howarth et al. (US 20060224761 A1) teaches a method for providing interactive live video on a user device. Perlman (US 5,558,339 A) teaches an apparatus and method for linking multiple remote players of real-time games. Craig et al. (US 20060230428 A1) teaches a multi-player interactive video game system. Perlman (US 5,586,257 A) teaches 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/NGOC K VU/Primary Examiner, Art Unit 2421